Citation Nr: 0011235	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-05 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury to the right leg.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971 and from November 1971 to August 1980.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In August 1993 the RO denied, in pertinent part, the 
veteran's claims of entitlement to service connection for 
residuals of a crush injury of the right leg and a back 
disorder.  The same issues were denied in rating decisions in 
January 1994, November 1994, and July 1995.  

In April 1998 the Board of Veterans' Appeals (Board) remanded 
the claim for additional development and adjudicative 
actions.  

The RO continued the denials of the issues on appeal.  The 
case has been returned to the Board for further appellate 
review.  

The Board notes that the RO has consistently framed the 
issues as including whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of a crush injury to the right leg 
and a back disorder.  However, a review of the claims folder 
reveals that the January 1994 rating decision was appealed in 
a timely fashion and did not become final.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, in May 1994 in which he requested a hearing and 
asked the RO to pursue another source of service medical 
records.  He stated that he felt, in his words "that my case 
has not been given a thorough review."  

Following issuance of the November 1994 and July 1995 rating 
decisions the veteran filed a specific notice of disagreement 
(NOD), referred to as such, with respect to the back injury 
and crush injury to the right leg in August 1995.  Following 
issuance of a statement of the case (SOC) in November 1995 
the veteran submitted a substantive appeal in December 1995.  


In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) the Federal 
Circuit held that when there is a breach of the duty to 
assist in which the VA fails to obtain pertinent service 
medical records specifically requested by the claimant and 
fails to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of 
appeal.  In Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 
4, 2000), the United States Court of Appeals for Veterans 
Claims ("the Court") interpreted Hayre as holding that "that 
the failure of VA to fulfill the duty to assist by obtaining 
pertinent VA medical records 'vitiates the finality of an RO 
decision for purposes of direct appeal.'"

The Board concludes that the January 1994 rating decision did 
not become final in light of the veteran's statement in the 
nature of a NOD submitted in May 1994, less than one year 
from the original determination on his claim.  38 C.F.R. 
§ 20.302(a) (1999).  In addition, additional service medical 
records appear to have been outstanding and while the RO 
subsequently made admirable efforts to obtain all outstanding 
service medical records, the RO had not made complete efforts 
to obtain them at that time.  See e.g. Tetro supra.  

Accordingly the Board has recharacterized the issues on 
appeal as indicated on the title page of this decision.  

The Board also notes that in his April 1998 Informal Hearing 
Presentation the accredited representative made statements 
suggesting that the veteran may have a claim of entitlement 
to service connection for hypertension.  However, notably, 
the representative did not state that the veteran was filing 
a claim for this benefit and noted that the veteran should 
contact his service representative.  Nonetheless based on the 
statement of the representative, the Board is of the opinion 
that follow-up is in order.  It is also noted that the 
veteran has made several statements in connection with his 
current claims that his right knee was injured in service.  





The issues of entitlement to service connection for a right 
knee disorder and hypertension have been neither procedurally 
prepared nor certified for appellate review, and are referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a crush injury to the right leg is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  A chronic acquired back disorder was not shown in 
service.  

3.  The probative medical evidence of record shows that 
clinical evidence of a back disorder was initially shown 
subsequent to service.

4.  A chronic acquired back disorder is not causally related 
to or worsened by a service connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a crush injury to the right leg is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).  

2.  A back disorder was not incurred in or aggravated by 
active service, nor is one proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.303, 3.310 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection is in effect for residuals of a shell 
fragment wound to the right thigh.  Service medical records 
show a fragment to the right thigh in 1968.  A 
hospitalization report notes that the wound was debrided 
under spinal anesthesia.  

In 1972 the veteran was in a motorcycle accident in which he 
incurred multiple injuries including an injury to his ribs.  
An examination report noted that the veteran had contusions 
of the right lower back over his ribs.  

The veteran apparently opted to forego a separation physical 
examination.  

A January 1982 medical history indicated that the veteran had 
been in the care of a physician and had been hospitalized in 
the last five years after being hit by a car.  

The veteran's record of service, DD-214, for his last period 
of service ending in August 1980 noted no time lost during 
the period.  

In March 1993 the veteran submitted a statement to the effect 
that he had a crushed right leg and a sprained back as a 
result of an accident on or about 1977 or 1978.  

A VA examination was conducted in May 1993.  The veteran 
reported combat injuries to his right leg, hip and ankle 
including a shell fragment wound of the right thigh and an 
automobile accident in 1972 with injuries to his right ribs.  
He stated that the back "wasn't the main thing" and after 
his injury he played football.  He reported that his leg was 
crushed in a motorcycle accident.  Reportedly, the entire leg 
was swollen and was black and blue, but was not fractured.  


The veteran reported that he still had soreness in the right 
leg, especially when trying to run and back pain when sitting 
for too long.  After examination the assessment was, in 
pertinent part, a history of a shrapnel wound of the right 
leg with residual scars, a history of a crush injury of the 
right leg, healed without objective evidence of residual 
disability, and a history of a sprained back, healed, 
currently without objective evidence of residual disability.  

Numerous requests were ultimately made for service medical 
records including a request for records of the Fort Carson 
Medical Center.  A response indicated that there was no 
record that the veteran had been treated in that facility.  
Records of the Butts Army Air Field dispensary were also 
requested.  

Service personnel records obtained show a "frag wound to the 
right thigh" but no other injuries.  

In July 1993 the veteran submitted lay statements of several 
family members.  These essentially indicate that the veteran 
was injured as stated.  Subsequently statements were received 
from the veteran's ex-wife and his roommate.  

The veteran's parents and sister both stated that the veteran 
was injured in motorcycle accidents, one in 1972, and another 
in the late 1970's in Fort Carson, Colorado.  Another sister 
submitted a statement to the effect that the veteran had a 
severe accident in Germany in 1972.  She did not when he hurt 
his leg or back but she did know that the injuries would 
bother him and he would limp when tired.  

The veteran's ex-wife submitted a statement to the effect 
that the veteran had a motorcycle accident at Ft. Carson, 
Colorado in 1977 or 1978 due to road construction.  

The veteran's roommate asserted that his physical condition 
had declined over a period of two years.  In the morning he 
would move fairly well but by the end of the day he would 
barely be able to move and would wince and cry out in pain.  



In a letter to a legislative representative submitted in 
August 1993 the veteran stated that injuries to his right hip 
and knee caused him to have a limp but he noted that these 
did not bother him enough that he would admit it, in his 
words "for fear of loosing the image of my superior physical 
conditioning until 1986."  He proceeded to state that he was 
a director of recreation for government contractors which 
included teaching sports.  He did state that because of 
symptoms he was forced to give up many tennis and long 
distance running.  

Private medical records show a complaint of right low back 
pain for three days in March 1994.  By history the veteran 
had orthostatic back pain for 14 years diagnosed in military 
service.  The assessment was a recurrent muscular low back 
strain.  He was referred for physical therapy.  

In the course of a medical visit in May 1995 the veteran 
reported right hip pain for five years.  

In August 1995 the veteran contended that his service-
connected leg disorder was causing his back to become 
progressively worse.  

The veteran testified at a hearing at the RO in December 
1995.  He stated that his back had been bothering him, 
sometimes worse than other times, more or less continuously 
for six or seven years.  He testified that he would limp 
worse as the day progressed.  He also stated that he tended 
to stand "cockeyed," carrying all of his weight on his left 
leg.  

The veteran reported that he was told by a sports medicine 
clinic that his limp caused his back to "go bad" and he 
understood from his chiropractor that standing on his left 
leg would cause his pelvis and lower back to go "out of 
whack."  He stated that x-rays showed curvature of his spine 
and that his spine was 3/4 inch out of line.  He understood 
that pain was due to not having enough clearance for nerves 
in his spine.  



The veteran further testified that in 1978 (he thought it was 
in the summer) he was in an accident and his motorcycle 
landed on his right leg, crushing it.  He asserted that he 
was treated at Butts Army Air Field, Fort Carson but denied 
that he was hospitalized.  He submitted a letter from Fort 
Carson verifying that range roads were repaired from Butts 
Road to Speckler Avenue to Wilderness Road during the 1977 or 
1978 construction season.  The drawing number of the project 
was dated in March 1977.  

The veteran stated that after the accident his leg was black 
and blue and he could not stand or walk without crutches for 
three or four weeks but there were no broken bones.  He 
reported periodic follow-up visits for the leg but denied 
missing work due to his injury and he stated that he 
continued running and doing his physical training.  

At the hearing the veteran submitted a report from a 
chiropractor.  The chiropractor stated that some of the back 
discomfort complained of could be due to the shell fragment 
wound the veteran sustained to his right thigh.  According to 
the chiropractor radiographs showed moderate degeneration of 
the right acetabulum or hip joint that was most probably due 
to, and proof of, his altered gait or limp which the veteran 
attributed to his leg injury.  

The chiropractor felt that it was likely that the veteran's 
limp and degenerated hip altered the biomechanics of his 
pelvis and lumbar spine resulting in back pain.  

A VA examination was conducted in January 1996.  The history 
of injuries in service was recounted.  According to the 
examiner, the veteran reported that after his injury he was 
"fine for a while" and in the 1980's ran in a number of 
marathons.  He was apparently extremely healthy and 
physically fit.  However, in the early 1980's he began to 
develop a minor antalgic type of limp on his right leg when 
tired.  The limp worsened in 1991 and currently he would be 
tired by noon.  


The veteran stated that he had pain in the right flank and 
right hip and felt that back pain was due to his limp.  He 
told the examiner that his chiropractor and three other 
practitioners of some sort had attributed his current 
problems to his limp and back pain.  

After examination (which was normal except for some 
discomfort with deep flexion of the right hip) and x-rays 
that were within normal limits, diagnoses were made of 
chronic lumbar pain of unknown etiology and right hip pain of 
unknown etiology.  The examiner stated that he could not say 
with certainty whether the complaints were related to service 
but no obvious connection was seen.  He noted that the 
veteran did have a relatively pain free interval where he was 
quite physically active and fit.  

The veteran submitted a report from a private physician dated 
in June 1996.  The physician related that the veteran had 
been a patient since 1980.  The doctor stated that to the 
best of his knowledge he had "never treated him for a back 
injury" and "could not find any record of treatment of a 
back injury."  He also stated that there are many causes of 
pain that start in the soft tissue and do not show up on x-
rays.  

The veteran submitted a statement in July 1996 in which he 
contended that he never told the VA examiner that after 
service he was fine for awhile and ran in marathons.  He 
stated that he told the examiner that that after his injury 
he was okay for a while but he had to give up running before 
leaving the service and at an age (31) that would ordinarily 
be the height of his long distance capability.  He stated 
that the last marathon he participated in was in 1979 and he 
completed that marathon much more slowly than usual and with 
"agony."  

The veteran also disputed that he had normal range of motion 
without scoliosis or tenderness.  He said that it was 
impossible for him to touch his toes without bending the 
knees or feeling significant pain.  With respect to 
scoliosis, which was found by his chiropractor but not the VA 
examiner, he attributed the difference of opinion to 
differences between x-rays taken by his chiropractor and 
those taken by the VA physician.  

The veteran stated the x-rays considered by his chiropractor 
were taken while he was standing in a normal posture whereas 
when films were taken through VA he was on a table, wedged 
with braces and in perfect alignment.  

The veteran disagreed with the fact that service connection 
was denied because service medical records were silent for 
his claimed condition and because of the inability of VA to 
find a positive cause for his pain.  He contended that 
records were missing and that corroborative lay statements 
were disregarded or found to be "not relevant or false."  
He did not think the VA doctor's opinions should be assigned 
more weight than those of his chiropractor.  

The veteran also stated that his injury should not be 
minimized simply because he could work, noting that he had a 
high tolerance of pain and was dedicated to his work.  He 
pointed out that he had not been treated for any back 
injuries as a civilian and had submitted medical evidence of 
that fact.  He argued that the same doctor's opinion supports 
that there are causes of pain that may exist but that are not 
shown on x-rays.  

VA treatment records show that a diagnosis of left leg deep 
venous thrombosis was made during a hospitalization in 
September 1997 to October 1997.  The veteran was noted to 
have pruritus on both legs in January 1998.  He also reported 
decreased endurance which was attributed to iron deficiency 
anemia.  The veteran had several visits in 1998 for itching 
of the legs.  By November 1998 diagnoses were made of 
pernicious anemia with resolved paresthesias and chronic 
fatigue.  

The veteran attended a VA examination in December 1999.  The 
examiner reviewed the veteran's medical records, the claims 
folder, and the Board remand.  The history was recounted.  

It was noted that the veteran suffered an injury to the flank 
but the record did not corroborate a significant crush injury 
to the right lower extremity as asserted.  


The examiner considered the contention that gait changes from 
an injury to the right lower extremity resulted in onset and 
aggravation of a back injury.  The veteran reported episodic 
back pain with increasing pain as a day progresses when he is 
on his feet and walking for extended periods.  He stated that 
the morning was early and he did not have significant pain or 
limitation at the time of the examination.  The history of 
chronic fatigue was noted.  

An examination was conducted and x-rays were taken.  The 
assessment was a history of a right shrapnel wound with 
residual scar and hamstring muscle defect with mild hamstring 
weakness, and chronic lower back pain.  

The examiner stated that despite the veteran's complaint of 
an antalgic gait he did not have significant pathology that 
would be consistent with a highly altered gait pattern that 
might potentially contribute to lower back pain.  In 
addition, range of motion was normal and there was no sign of 
neurological irritation due to low back pathology.  The 
activity level post service showed a high level of function 
with pursuits including running marathons.  This would not be 
consistent with pathology severe enough to cause gait 
alterations that could contribute to low back disorders.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  


Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  


Residuals of a crush injury to the right leg

The Board's review of the evidentiary record discloses that 
no crush injury to the leg was noted in the service medical 
records although the Board notes that there is other evidence 
that the veteran did in fact incur an injury to his right leg 
as asserted.  

The existence of the event described by the veteran as the 
cause of the crush injury - namely a motorcycle accident - 
was supported by lay statements from members of the veteran's 
family and his ex-wife.  He also submitted evidence that a 
construction project was ongoing in or around the time and 
the area that he asserts he had the accident which tends to 
support his testimony, including that he had the accident as 
a result of road construction.  

The veteran has reported progressively increased limping 
after service as evidence of continuity of symptomatology and 
in his claim and early statements he attributed his limp to 
multiple leg injuries including the crush injury.  



However, the probative medical evidence does not show that 
there are any current leg findings associated with a crush 
injury to the leg.  There is no medical evidence of current 
residuals of a crush injury to the right leg.  

It is noted that the veteran's legs were examined by VA in 
connection with a diagnosis of deep venous thrombosis of the 
veteran's left leg but there was no discussion in those 
records of residuals of a crush injury to the right leg.  VA 
examiners likewise did not diagnose any residual disability 
from a crush injury to the veteran's leg.  

In summary it is the veteran's burden to produce some 
competent and credible evidence on each aspect of the claim.  
Because he has not shown current residuals of the crush 
injury - even assuming that the crush injury occurred solely 
for purpose of analysis and treating the evidence as 
presumptively credible - his claim is not well grounded.  
38 U.S.C.A. § 5107.  See also Caluza, 7 Vet. App. 498; 
Brammer, 3 Vet. App. 223, 225 (1992).  

Simply put, there is no evidence that the veteran currently 
has residuals of crush injury to the right leg that developed 
in service.  Furthermore, no competent medical evidence 
exists of a relationship between any currently diagnosed leg 
symptoms and the asserted crush injury to the leg in service.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage, 10 Vet. App. 488.  

In essence, the veteran's claim that he has residuals of a 
crush injury to the right leg is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  His 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  


While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, 6 Vet. App. 136, 139, the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded. Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim of entitlement to service 
connection for residuals of a crush injury to the right leg 
must be denied as not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.

In November 1995 the RO specifically found the veteran's 
claim to be not well grounded although at other times the RO 
did not refer to the claim as not well grounded, and in fact 
found that new and material had not been submitted to reopen 
the claim.  In a January 2000 supplemental statement of the 
case (SSOC) the RO appears to have decided the claim on a de 
novo basis and on the merits.  

To the extent that the Board considered and denied the 
appellant's claim on a ground different from that of the RO, 
which appears to have most recently decided the claim on the 
merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that claim is well 
grounded, the RO accorded the appellant greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard, 4 Vet. App. 384.  

In any event, in light of the implausibility of the 
appellant's claim and his failure to meet his initial burden 
in the adjudication process, the Board concludes that he has 
not been prejudiced by the decision to deny his appeal for 
service connection for residuals of a crush injury to the 
right leg.  Bernard, 4 Vet. App. 384.  





Furthermore, because the veteran has not submitted a well-
grounded claim of service connection for residuals of a crush 
injury to the right leg, VA is under no obligation to assist 
him in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. 477.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485;  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been requested that 
would well ground his claims.  38 U.S.C.A. § 5103(a); Epps, 
supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for entitlement to service connection.  Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. 69, 77-
78; McKnight, 131 F.3d 1483; Epps, 126 F.3d 1464.  


Back disorder

With respect to the claim of entitlement to service 
connection for a back disorder, the Board has carefully 
considered the evidence compiled by and on behalf of the 
veteran and determined that his claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The record contains an 
opinion from his treating chiropractor who is of the opinion 
that the service connected shell fragment wound has caused 
gait changes and has altered the veteran's pelvic and lumbar 
spine biomechanics resulting in back pain.  This opinion is 
sufficient to well ground the claim pursuant to 38 C.F.R. 
§ 3.310.  

Based on the prior Board remand and the evidence of record 
the Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

As noted previously there is some evidence that all service 
medical records may not be of record.  However several 
attempts have been made to obtain additional records and all 
sources of service medical records identified by the veteran 
have been pursued.  It does not appear that there is any 
reasonable possibility that additional service medical 
records could be obtained with additional requests.  

The Board notes that a physician related in 1996 that the 
veteran had been a patient since 1980.  This physician would 
appear to be a source of additional treatment records.  
However, when the veteran was asked pursuant to the Board's 
remand to identify sources of medical treatment and records 
and to provide any appropriate releases he did not do so.  
The duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  In any 
event the probative value of the records appears unlikely to 
be high.  

In this regard, the physician stated that from 1980 to 1996 
he had not treated the veteran for a back injury.  The 
veteran seems to interpret the report to mean only that he 
had no post service intervening injuries to his back.  

However the examiner did not say that specifically.  He 
stated that he had not treated "a back injury."  This would 
seem to plainly include a back injury after service as well 
as ongoing disability from a back injury in service.  

The physician stated that he was writing at the veteran's 
request.  If he had provided treatment for residuals of a 
back disability incurred in service but not for intervening 
injuries he clearly could (and should) have said so but he 
did not.  If there was no treatment of a back injury it seems 
unlikely that obtaining the doctors records would be of great 
value to the issue on appeal.  

The Board concludes that there was substantial compliance 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  VA medical records were obtained and a VA 
examination was conducted which addressed the question of 
etiology.  The veteran, as stated, did not cooperate in 
attempts to obtain additional treatment records.  

The veteran has asserted possible direct incurrence and 
secondary service connection bases for his claim although his 
primary contention appears to be that a back disorder was 
secondary to gait changes, which in turn he attributes to 
injuries incurred in service.  

The Board notes that the veteran first claimed that his 
sprained back occurred as a result of a motorcycle accident 
in 1977 or 1978.  He did not claim secondary service 
connection until later.  The Board will address secondary 
service connection first.  

On the issue of secondary service connection there is an 
opinion from the veteran's chiropractor that the service-
connected shell fragment wound caused disruption of his 
pelvic and lumbar biomechanics and therefore contributed to 
development of back pain.  Although this evidence is 
sufficient to well ground the claim, on the merits the 
relevant inquiry is no longer limited to whether there is at 
least some competent evidence on each element of the claim.  
Rather the Board is obligated to consider and weigh all of 
the evidence of record - to consider its credibility and 
persuasiveness.  

The opinion of the chiropractor is competent but its 
credibility and persuasiveness is low.  The examiner premises 
his opinion on two factors:  radiographs showing degeneration 
of the right hip and that the veteran's limp is due to the 
service connected shell fragment wound.  The hip degeneration 
was found to be due to and proof of the veteran's limp, which 
in turn was attributed to the leg injury by the veteran.  In 
essence the examiner is relying on the veteran history that 
his limp is due to his shell fragment wound.  The question of 
etiology, as previously stated is one which the veteran is 
not competent as a lay person to provide an opinion.  
Espiritu, 2 Vet. App. 492 (1992).  

Furthermore, when the veteran filed his claim he claimed 
multiple injuries to the right leg including a shell fragment 
wound to the right leg, a slight gunshot wound to the right 
hip, and a crushed right leg.  In a 1993 statement to a 
legislative representative, the veteran reported that his 
limp resulted from a bad right hip and knee.  

The chiropractor does not appear to have given consideration 
to the relative roles of other injuries of the right lower 
extremity in contributing to back pain.  This is important 
because service connection is not in effect for disabilities 
of the right hip or knee, and as stated above, the claim of 
entitlement to service connection for residuals of a crush 
injury to the right leg is not well grounded.  

Furthermore, the record contains reports of three VA 
examinations - in 1993, 1996 and 1999.  The examiners who 
conducted the examinations are all licensed physicians with 
Doctor of Medicine degrees.  The examination results are 
outlined above but the examiner who conducted the first 
examination stated, in essence, that there was only a history 
of a sprained back which healed without objective evidence of 
residual disability.  The examiner who conducted the 1996 VA 
examination found that there was no obvious connection 
between the veteran's service and his back pain.  The opinion 
provided in 1999 was more specific on the issue of secondary 
service connection, that the veteran's examination findings, 
including his gait, were not severe enough to cause back 
pathology.  

The objections by the veteran to the 1996 VA examination 
report are noted, but taking notice of the relatively higher 
degree of medical training and expertise of the VA examiners 
and the fact that, at least in 1999, the claims folder and 
other evidence was reviewed, the Board gives more weight to 
the opinions of the VA examiners than to the veteran's 
chiropractor.  

One significant contention made by the veteran is that 
opinions of the VA physician who conducted the 1996 
examination relied on an inaccurate premise - that for some 
time after service the veteran was fine for awhile (presumed 
to mean relatively asymptomatic or not very disabled) and was 
in very good physical condition and could even participate in 
marathons.  The veteran denies that he ran marathons after 
1979.  

Nonetheless, upon review of the record the veteran does not 
feel that the physicians misinterpreted his history such that 
their opinions lack credibility or persuasiveness.  The 
veteran admits that in 1979 he was able to complete a 
marathon.  This would have been after his last reported right 
leg injury, in the motorcycle accident alleged to have 
occurred in 1977 or 1978.  

Moreover, there is other evidence from the veteran that there 
was in fact a period of time after service where, even if he 
experienced some symptoms, he was apparently in very good 
physical condition.  

In a letter to a legislative representative submitted in 
August 1993 the veteran stated that injuries to his right hip 
and knee caused him to have a limp but he noted that these 
did not bother him enough until 1986 that he would admit it, 
in his words, "for fear of loosing the image of my superior 
physical conditioning."  This is consistent with the 
veteran's claim in which he stated that he had progressive 
lameness of the right leg in 1986.  He proceeded to state in 
the August 1993 statement that he had been a director of 
recreation for government contractors which included teaching 
sports.  On VA examination in May 1993 the veteran reported 
that he had soreness in his right leg "when he tries to 
run."  The Board feels that it is reasonable to interpret 
this history as meaning that the veteran was still doing some 
running in 1993, 15 years after his injury.  

Again, the Board has fully considered the veteran's testimony 
of injuries in service with subsequent development of limping 
and back pain after service, the statements of the veteran's 
witnesses, the opinion of the chiropractor, and the 
physician's report that the veteran has not been treated 
since 1980 for a back injury.  All of the evidence favorable 
to the veteran has been given careful consideration.  

However, for the purposes of secondary service connection the 
relevant fact that needs to be established is that a back 
disorder developed proximately due to a service connected 
disability.  This is a medical question although the medical 
opinions are certainly expected to be based on a factual 
predicate, which can be provided by the veteran or other lay 
witnesses.  

On the issue of a proximate medical relationship there are 
contradictory opinions, the veteran's chiropractor on the one 
hand, and two VA examiners on the other.  The Board, for the 
reasons stated above, feels that the VA examiners are more 
competent, more credible, and more persuasive.  

The evidence is not in relative equipoise, rather the 
preponderance of the evidence weighs against the claim for 
secondary service connection and therefore it is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107;  38 C.F.R. § 3.310.  See 
also Gilbert, 1 Vet. App. 49.  

There is also no probative medical evidence that the service 
connected shell fragment wound aggravated a back disorder.  
Allen, 7 Vet. App. 439, 448.  The opinion of the veteran's 
chiropractor might support a claim for aggravation (his 
opinion was that the service connected shell fragment wound 
contributed to or worsened the veteran's back pain) under 
Allen but that opinion, as noted, is contradicted by the 
opinion of the VA examiner that the veteran's right lower 
extremity pathology was minimal and not consistent with a 
highly altered gait pattern which "might potentially 
contribute to chronic lower back pain."  In essence the 
opinion of the examiner was that with the degree of pathology 
shown by the right lower extremity there was no possibility 
that it would even contribute to chronic back pain.  

The Board did consider direct service connection given that 
the veteran had an injury to his back/rib area in service in 
1972 and alleged a sprained back in a 1977 or 1978 motorcycle 
accident.  

As for inservice findings, there is no evidence in the 
service medical records that the veteran had ongoing back 
problems from his 1972 accident and as stated previously, 
there are no records from the 1977 or 1978 accident.  That is 
not to say that from the absence of records it necessarily 
follows that the veteran did not injure his back while in 
service.  However, without the records the Board cannot say 
that the veteran had a specific chronic low back disability 
in service for the purposes of 38 C.F.R. § 3.303(a) or (b).  

As for current disability the veteran complains of symptoms 
but has received only a diagnosis of chronic low back pain on 
VA examination in 1999.  Essentially the same diagnosis was 
made on VA examination in 1996 and by the veteran's 
chiropractor.  A diagnosis of recurrent lumbar strain was 
made in records from 1994.  No current disability was found 
on VA examination in 1993.  

There is no presumptive period for a "back disorder" or for 
a lumbar strain, but there is presumptive service connection 
for arthritis.  The veteran is not entitled to a presumption 
of service connection because arthritis of the low back was 
not shown to have existed to a compensable degree within one 
year after service.  38 C.F.R. §§ 3.307, 3.309(a).  

When the veteran received the diagnosis of recurrent lumbar 
strain he reported back problems back to service but the 
examiner merely restated his history and did not offer an 
opinion that the veteran's back problems were incurred in 
service.  A restatement of medical history by a medical 
examiner unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Further evidence that the veteran did not incur a back 
disorder is that his private doctor related that he did not 
treat a back injury between 1980 and 1996.  

As stated above, the veteran obviously interprets that report 
as meaning that there was no intervening post service back 
injury but the report states that a back injury was not 
treated, and given the plain language this, in the opinion of 
the Board, would include residuals of an injury to the back 
in service.  The Board does not believe that a physician who 
had treated the veteran's back due an injury in service and 
who was writing to rule out an intervening post service 
injury, would have stated that he had not treated "a back 
injury" rather than clearly stating that he provided 
treatment for disability due to an inservice injury and that 
there had not been any post service injury.  

Even if the Board disregarded the opinion of that physician 
entirely though, the evidence would not weigh in the 
veteran's favor or approach relative equipoise.  The veteran 
has received multiple VA examinations of his back.  In 1993 
the VA examiner felt that there was nothing wrong with the 
veteran's back.  In 1996 the VA examiner found no obvious 
relationship to service.  

Given the VA and other medical evidence, the Board concludes 
that the evidence as a whole does not persuasively establish 
that a chronic back disorder was incurred in service.  
Therefore the claim is denied.  38 U.S.C.A. §§ 1110, 1131, 
5107;  38 C.F.R. § 3.303.  

The veteran feels that a back disorder was incurred in 
service but he has not offered any evidence of medical 
training or expertise thereby rendering him competent to 
offer an opinion as to diagnosis and/or etiology of a 
disorder.  He is clearly alleging a fact that is beyond his 
competence to do so.  Espiritu, 2 Vet. App. 492;  King, 5 
Vet. App. 19, 21.  

The Board acknowledges that case law requires that where a 
veteran's service medical records are missing, the obligation 
to carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  There is certainly some question in this case 
whether service medical records are missing.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt has no application to his claim.  
Gilbert, 1 Vet. App. 49, 53.  

After careful consideration of all procurable and assembled 
data the Board does not find reasonable doubt regarding 
service origin.  The evidence is not in approximate balance.  
The Board feels that the evidence satisfactorily disproves 
the claim.  38 C.F.R. §§ 4.3, 3.102 (1999).  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a crush 
injury to the right leg, the appeal is denied.

Entitlement to service connection for a back disorder is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



